DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 19-20, it is claimed that the second paper feed unit is positioned at the retracted position and the first paper feed unit is positioned at the paper feed position. However, per lines 5-7, it is the trays of the paper feed units that are designated to move between these positions, not the paper feed units as a whole.
Claims 2-7 are rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 07-215510) in view of Okamura et al. (US Pub No. 2010/0001454 A1).
	Regarding Claim 1, Hiroshi discloses a first paper feed unit (comprising 4) and a second paper feed unit (comprising 5) each of which feeds used paper (see MPEP 2115) and includes a cleaning unit (15) that cleans a surface (outer circumferential) of a roller (14) of each of the paper feed units; and a controller (39) configured to control the first paper feed unit, the second paper feed unit, and the cleaning unit. Hiroshi does not explicitly disclose each of the paper feed units to include a tray and a moving mechanism or the controller to control the moving mechanism of the first paper feed unit to move the tray of the first paper feed unit to the paper feed position to feed paper and control the moving mechanism of the second paper feed unit to move the tray of the second paper feed unit to the retracted position.
	Okamura et al. discloses each of the paper feed units to include a tray (31) that stores the used paper to be fed, a moving mechanism (comprising 32, 36, driving connecting member, see [0057]) that moves the tray between a paper feed position (where paper is pressed to 40) at which the used paper is fed and a retracted position (i.e. any lower position) that is retracted from the paper feed position and wherein the controller is configured to control the moving mechanism of the first paper feed unit to move the tray of the first paper feed unit to the paper feed position, to control the first paper feed unit to feed the used paper, and configured to control the moving mechanism of the second paper feed unit to move the tray of the second paper feed unit to the retracted position (see [0069], where only the tray of the sheet feeding unit selected for feeding is raised), for the purpose of feeding sheets with appropriate 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Hiroshi by including the tray, moving mechanism and control of the moving mechanism as disclosed by Okamura et al., for the purpose of feeding sheets with appropriate pressing force.
	Hiroshi discloses the controller is configured to control the cleaning unit to clean the surface of the roller of the second paper feed unit (whose tray is) positioned at the retracted position while the controller controls the first paper feed unit (whose tray is) positioned at the paper feed position to feed the used paper (see [0054], [0057], where to prevent delay, cleaning of rollers of other idle trays is performed while feeding from a first tray is performed). Since Hiroshi discloses cleaning to occur in an idle state (Fig. 1c, [0054]) and Okamura et al. further discloses an idle tray position as retracted while an active tray is in a feeding position, it follows that these states coincide by the proposed modification above.
	Regarding Claim 6, Hiroshi discloses wherein a cover (apparatus body of 2) that covers the roller is provided near the roller and on an upstream side of the roller. It is noted that it covers the roller, is near it and at least part of it extends on an upstream side of the roller.
	Regarding Claim 7, Hiroshi discloses a paper supply device (comprising that of Fig. 3).

 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows controlling the cleaning unit to clean a surface of a roller each time a predetermined number of sheets, a predetermined length or predetermined weight of paper is fed (Claim 2), or periodically based on predetermined time, specifically precluded in JP 07-215510 (Claim 3). The prior art also does not show a detection sensor that predicts a timing to clean a roller and the associated controls (Claim 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (102 rejection) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument that “the ‘capable of’ test requires that the prior art structure be capable of performing the function without further programming”, it is noted that the “capable of” basis is not applied in the current rejection.
In response to Applicant’s argument that “the Okumura et al. publication is silent as to the cleaning unit of the independent claim 1, and also the controller configured to control the cleaning unit to clean…”, it is noted that Hiroshi is relied upon to teach the 
Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        June 11, 2021